Moreno v Trustees of Columbia Univ. in the City of N.Y. (2018 NY Slip Op 03448)





Moreno v Trustees of Columbia Univ. in the City of N.Y.


2018 NY Slip Op 03448


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Friedman, J.P., Tom, Kapnick, Kahn, Kern, JJ.


6525 155112/15

[*1]Candida Moreno, Plaintiff-Respondent,
vThe Trustees of Columbia University in the City of New York, Defendant-Appellant.


Rivkin Radler LLP, Uniondale (Stuart M. Bodoff of counsel), for appellant.
Saftler & Bacher, PLLC, New York (James W. Bacher of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about April 25, 2017, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff alleges that she slipped and fell on a pathway on defendant Columbia University's campus, which was covered by snow over a layer of ice. Defendant established prima facie entitlement to summary judgment by submitting certified climatological data showing that a storm was in progress at the time of plaintiff's fall so that its duty to take reasonable measures to remedy dangerous conditions caused by the storm was suspended (see Valentine v City of New York, 86 AD2d 381, 383 [1st Dept 1982], affd 57 NY2d 932 [1982]; Kinberg v New York City Tr. Auth., 99 AD3d 583 [1st Dept 2012]; Pippo v City of New York, 43 AD3d 303, 304 [1st Dept 2007]).
In opposition, plaintiff failed to raise a triable issue of fact. The opinion of plaintiff's expert was too speculative to raise an issue of fact as to whether defendant's snow removal efforts involved insufficient salt or ice melt materials, resulting in the creation of new ice that was covered by the snow (see Rivas v New York City Hous. Auth., 140 AD3d 580, 581 [1st Dept 2016]; Bi Fang Zhou v 131 Chrystie St. Realty Corp., 125 AD3d 429, 430 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK